Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/21 has been considered by the examiner inasmuch as the listed documents have been submitted into the file wrapper in English.

Withdrawn Rejections and Response to Arguments
	The following rejections are withdrawn: the rejection of claims 1-8, 10-17, and 19-21 under 35 U.S.C. 103 as being obvious over Friesen in view of Mates and Mooter is withdrawn.  The obviousness double patenting rejection is withdrawn since the copending claims are directed to a different salt instead of a free base, and one cannot assume stabilization, purity, or other characteristics to extend from one to another form and meet the claims.
	Applicant’s arguments filed 11/16/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Applicant’s arguments are persuasive.

Election/Restrictions
Claims 1-3, 7, 10-17, and 19-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4-7 and 18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 22, directed to the invention(s) of a method of use does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as well as all species contained therein as previously indicated and according to the restriction requirement as set forth in the Office action mailed on 8/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Withdrawn claim 22 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach the compound encompassed in the claims in a solid dispersion which is necessarily amorphous and in the form of a free base.  Amorphous solid form of a stabilized specific salt as claimed cannot be assumed from the combination of previously cited references, and there is insufficient motivation in the art for combining the particularly claimed free base compound with a form amorphous and with the purity instantly claimed.


Conclusion
Claim 9 has been canceled.  Claims 4-7 and 18 have been rejoined.  Claim 22 is not rejoined and is canceled by examiner’s amendment.  Accordingly, claims 1-8, and 10-21 (renumbered 1-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617